Citation Nr: 1526279	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disability, a right wrist disability, a right hand disability, a fractured nose, a traumatic brain injury (TBI) with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness due to a fall caused by the service-connected left knee disorder.

3.  Entitlement to an increased rating for a left knee disorder rated as 10 percent disability. 

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.  

This matter comes to the Board of Veterans' Appeal (Board) from May 2008, January 2010, and January 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2012, the Veteran testified at a personal hearing at the RO.  In April 2015, the Veteran thereafter testified at a video hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The Veteran testified in April 2015 that his claims of service connection for a right shoulder disability, a right wrist disability, a right hand disability, a fractured nose, a TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness all were caused by the 2009 fall when his left knee gave way.  See April 2015 personal hearing transcript, p. 16.  Therefore, the Board has recharacterized these service connection claims as they appear on the first page of this decision. 

Additional evidence in support of the appeal has been received by VA since the issuance of the December 2014 supplemental statement of the case.  However, because the Veteran's VA Form 9s, Appeal to Board of Veterans' Appeals, were received by VA after February 2, 2013, the Board finds that agency of original jurisdiction review of this evidence is considered waived.  See 38 U.S.C.A. § 7105(e) (West 2014). 

The claim of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A February 2005 Board decision denied the Veteran's claim of service connection for a right knee disorder.

2.  The evidence received since the time of the final February 2005 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disorder.

3.  The most probative evidence of record shows that the 2009 fall did not cause a right shoulder disability, a right wrist disability, a right hand disability, a fractured nose, a TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness.

4.  The most probative evidence of record shows that the Veteran's left knee disorder is not manifested by flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain; at least slight recurrent subluxation or lateral instability; ankylosis; or impairment of the tibia and fibula.




CONCLUSIONS OF LAW

1.  The February 2005 Board decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for a right wrist disability, a right shoulder disability, a right hand disability, a fractured nose, TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and/or a chronic disability manifested by left upper extremity numbness  as residuals of a fall caused by the service-connected left knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

4.  The criteria for a rating in excess of 10 percent for a left knee disorder have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5256 to 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The Board in a February 2005 decision denied the Veteran's claim of service connection for a right knee disorder and the decision is final.  38 U.S.C.A. § 7104.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that the February 2005 Board decision denied service connection for a right knee disorder because, among other things, the record did not show that his current right knee disorder was due to his military service.  However, since the February 2005 Board decision VA received medical opinions from a VA doctor in December 2007 and May 2009 in which the doctor opined that the Veteran's current right knee disorder was due to his military service.  The Board finds these medical opinions, the credibility of which is presumed (see Kutscherousky, supra.), address a basis for the prior denial.  Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  






The Service Connection & Rating Claims

a.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claim for residuals of a fall, the Board finds that the letter dated in September 2009, prior to the January 2010 rating decision, and the letter dated in April 2012, prior to the January 2013 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the claim for an increased rating for the left knee disorder, the Board finds that the letter dated in March 2008, prior to the May 2008 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board personal hearing, the VLJ noted the elements of service connection and an increased rating.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the relationship between the Veteran's service-connected left knee disorder and his claimed disabilities as well as the current severity of the appellant's service connected left knee disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that are not already of record.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records from the Portland VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The record shows that the appellant was afforded VA examinations in April 2008, August 2009, March 2012, and April 2013.  Moreover, the Board finds that the examinations are adequate to adjudicate the claims because, as to the service connection claims, after taking a detailed medical history from the claimant and an examination, the examiners provided opinions as to the origins or etiology of the Veteran's disabilities and as to the rating claim the examiners provided sufficient findings to address whether the criteria for an increased rating has been met.

As to the claim of service connection for a right wrist disability as residual of a fall caused by the service-connected left knee disorder, the Veteran was not afforded a VA examination because only conclusory, generalized lay statements show a current disability due to the fall.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

b.  The Service Connection Claims

The Veteran and his representative in writings to VA and at the personal hearings contend that the appellant has a right shoulder disability, a right wrist disability, a right hand disability, a fractured nose, a TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness due to the July 2009 fall and this fall was caused by the service-connected left knee disorder.  It is also requested that the appellant be afforded the benefit of the doubt. 

In this regard, service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board notes that VA treatment records dated July 24, 2009, documents the Veteran seeking treatment at the emergency room because of a fall.  Specifically, one note reported that the patient complained that he ". . . missed a step at 10:30 landing on my face and nose.  Nose very tender, nose bleed stopped."  Another note dated that same day included the Veteran's claim that he thought that he had broken his nose.  And, as noted by the March 2012 VA headaches examiner, yet another note from that same day found in Vista reported that ". . . trauma/fall blow to face/nose . . . Diagnosis: contusion/abrasion . . ."  Subsequent VA treatment records document his complaints and treatment for neck and right shoulder pain with numbness in the arm.  See, for example, VA treatment record dated in August 2009; also see October 2009 electromyography (EMG).  As to the right arm numbness, the examiner in October 2009 opined that it was due to right carpal tunnel syndrome that was likely a residual of an earlier release.  VA treatment records also document the Veteran's complaints and treatment for headaches which he claimed started after his fall.  See, for example, VA treatment records dated in January 2010, February 2010, December 2010, May 2011, and September 2011.

As to the shoulders and the right hand, the Veteran was afforded a VA examination in March 2012.  As to the shoulders, he was diagnosed with right shoulder impingement syndrome and right and left shoulder arthritis.  As to the right hand, the examiner opined the Veteran did not have a disability.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

Veteran seeking SC for right shoulder condition as secondary to SC left knee condition.  Was involved in fall July 24, 2009, after SC left knee gave out when stepping out of the end of a van.  Main injury was to his face and nose, and noticed right shoulder pain as well.  Was evaluated at [the Portland VA the] same day.  However the only documentation I can find . . . only discuss injuries to face.  Veteran currently has no right hand symptoms . . .

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed . . . event . . . [because] . . . [t]here is no documented evidence of right shoulder and arm pain following fall in July 24, 2009.  Even if [V]eteran did injure his right shoulder and arm in that fall, the fall was not likely caused by his SC left knee condition.  His left knee condition is not a condition that causes instability. 

As to the TBI with headaches, the Veteran was afforded a VA examination in March 2012 and he was diagnosed with tension headaches.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

[The Veteran] states that he began having HAs in 2009, when he was getting out of a van and his knee gave out.  He landed on his nose.  He states that since then he has had HAs.  The HAs are bifrontal, often wakes in am with HA, lasting all day, 3-4/week, 'annoying' 4-5/10 range.  For a period of time he also had vertigo-like dizziness, which seemed to resolve after he had some vertigo maneuvers performed by his doctor. 

The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition . . . [because] . . .  [n]o head injury or HA documented in conjunction with the 7/2009 incident.  Knee giving out was not mentioned on the ER note.  Judging by the pertinent progress notes, the HA seem to have started later, which would not be suggestive of post-traumatic etiology.  (In Dec 2010, he mentions the HAs starting after the fall, but notes from shortly after the fall in 2009 do not describe any HAs). 

As to the fractured nose, in the March 2013 addendum to the March 2012 VA examination it was clarified the Veteran did not likely fracture his nose in the fall.  The examiner indicated:

In reviewing CPRS records, veteran did fall in 7/09, however there was no evidence of fracture; no nasal obstruction or deformity.  Essentially no nasal issues as a result of the fall.  It was more likely than not, just epistaxis which resolved. 

As to the left elbow, the Veteran was afforded a VA examination in November 2014 and at that time the examiner opined that he does not have any left elbow disability.

As to the neck, the Veteran was afforded a VA examination in November 2014 and at that time was diagnosed with degenerative disc disease.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

Veteran here for evaluation of neck condition.  He states he is seeking SC for neck condition following fall in July of 2009 when he missed a step and fell down stairs.  The E[R] description in VBMS mentions only abrasions to nose and face including nasal contusion.  He did have a CT of neck done a few months later secondary to right arm numbness/tingling which has since resolved . . . 

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition . . . [because] . . . Veteran['s] neck condition is degenerative in nature and not likely due to injury.  Veteran did not complain of neck pain following the fall in July 2009.  The reason for a CT of his neck to be done following the fall was due to the right arm symptoms that [V]eteran was experiencing after the fall . . . 

For the same reasons, the examiner opined that the Veteran's neck disorder was not aggravated beyond its natural progression by the fall.  

As to the left shoulder, the Veteran was afforded a VA examination in November 2014 and at that time was diagnosed with arthritis with associated impingement syndrome.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition . . . [because] . . . Veteran's left shoulder is degenerative in nature and not likely due to injury.  Veteran did not complain of left shoulder pain following the fall in July 2009. 

For the same reasons, the examiner also opined that the Veteran's left shoulder disorder was not aggravated beyond its natural progression by the fall.

As to the chronic disability manifested by left upper extremity numbness, the Veteran was afforded a VA examination in November 2014 and he was diagnosed with bilateral upper extremity diabetic peripheral neuropathy and bilateral carpal tunnel syndrome.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition . . . [because]. . . Veteran does not have a left arm peripheral nerve condition, other than the mild diabetic peripheral neuropathy related to his DM II.  Veteran never complained of left arm pain/weakness following the fall in July 2009. 

For the same reasons, the examiner concluded the Veteran's neurological disorder was not aggravated beyond its natural progression by the fall.  

The above adverse opinions that the Veteran's current disabilities were not due to the July 2009 fall and/or that he did not have a current disability are not contradicted by any other medical opinions of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Board finds the VA medical opinions more probative than the lay claims from the appellant and his representative because the VA examiners possess greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Lastly, a review of the record on appeal does not show the Veteran being diagnosed with a right wrist disability due to the July 2009 fall and the Veteran as a lay person is not competent to provide this missing diagnosis.  See Davidson, supra.  In this regard, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

As the most probative evidence of record fails to establish a relationship between a current right wrist disability, a right shoulder disability, a right hand disability, a fractured nose, a TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness and the July 2009 fall, the Board finds that a basis to award service connection for these disorders on a secondary basis has not been presented and the claims must be denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

c.  The Left Knee Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods of impairment are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The May 2008 rating decision confirmed and continued a 10 percent rating for the service-connected left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis is rated based on limitation of motion like arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Separate ratings may be assigned in cases where a service-connected knee disorder includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disorder  includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).

As to an increased rating under Diagnostic Code 5260 or Diagnostic Code 5261 and/or separate compensable ratings under both Diagnostic Code 5260 and Diagnostic Code 5261, at the April 2008 VA examination the range of motion of the left knee was 0 to 125 degrees with no significant pain on movement or increased pain on repetitive movement.  The examiner also opined that he would not expect flare-ups in the left knee at this time.  There was half an inch of quadriceps atrophy on the left in comparison to measurement on the right.  X-rays showed mild degenerative changes.

At the August 2009 VA examination, the range of motion of the left knee was 0 to 120 degrees.  It was opined that the Veteran would have 10 to 15 degrees of lost motion with repetitive activity (i.e., range of motion from 0 to 105 degrees).  It was also opined that there was mild swelling and bogginess consistent with chronic inflammation.  There was also 2+ crepitus, but no pain with repetitive motion.  Strength was 4/5. 

At the March 2012 VA examination, the pain free range of motion of the left knee after repetition was 0 to 115 degrees.  The VA examiner also reports that the left knee has excess fatigability and tenderness to palpation.  However, muscle strength was 5/5.  

Initially, the Board notes that while medical records document the Veteran's complaints, diagnoses, and/or treatment for  left knee pain and lost motion, nothing in these records show his lost motion to be more limited than was reported at the above VA examinations.  

Likewise, the Board finds that the above examiners opinions as to the pain free range of motion of the left knee more probative than any lay claims from the appellant to the contrary even though his symptomatology is observable by a lay person because the examiners have medical training, and by the nature of their encounter with the Veteran, their's is an unbiased observation.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as well as Mitchell, the Veteran's functional losses did not equate to the criteria required for an increased rating under Diagnostic Code 5260 or Diagnostic Code 5261 because flexion is not limited to at least 30 degrees and extension has always been full.  

As to a separate compensable rating under Diagnostic Code 5257, at the April 2008 VA examination it was opined that there was no evidence of ligament laxity in the left knee.  At the August 2009 VA examination, it was likewise opined that there was no ligament laxity and Lachman's, posterior drawer, and McMurray's were negative.  At the March 2012 VA examination, left knee anterior, posterior, and medial-lateral instability were normal with no evidence or history of recurrent patella subluxation/ dislocation.  

In this regard, the Board notes that while medical records document the Veteran's complaints, diagnoses, and/or treatment for  left knee problems, nothing in these records show the Veteran's left knee stability to be worse than what was reported at the above VA examinations.  

Thus, the Board finds that the most probative evidence of record shows that the Veteran's left knee instability is not manifested by pathology that equates to at least "slight" recurrent subluxation or lateral instability because neither problem was found by the VA examiners.  Accordingly, the Board finds that the criteria for a separate 10 percent rating for left knee instability are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As to an increased schedular rating under Diagnostic Code 5256 for ankylosis, while the range of motion of the left knee was restricted, the record never shows it being ankylosed.  In the absence of ankylosis, the Board may not rate his service-connected left knee disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5256.

As to an increased rating under Diagnostic Code 5262 for impairment of the tibia and fibula and/or under Diagnostic Code 5258 for dislocated semilunar cartilage, the Board notes that the record on appeal is negative for this adverse symptomatology.  See, for example, VA examinations dated in April 2008, August 2009, and March 2012; left knee X-rays taken at the April 2008 and March 2012 VA examination.  In the absence of this adverse symptomatology, evaluation under Diagnostic Code 5262 or Diagnostic Code 5258 would not be appropriate.  

As to an increased rating under Diagnostic Code 5259 for removal of the semilunar cartilage when symptomatic and/or under Diagnostic Code 5263 for Genu recurvatum, the Board notes that the schedular disability rating already assigned the Veteran's service-connected left knee disorders meets the maximum rating possible under these code sections at all times during the pendency of the appeal.  See 38 C.F.R. § 4.71a; Also see Hart, supra.  Therefore, an increased schedular rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that a staged rating is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the left knee disorder is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected left knee disorder with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of the issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a collective impact between this disability and his service-connected hearing loss and tinnitus, as to indicate an increased rating should be assigned and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board also has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and swelling.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the left knee disorder provided by the experts at the VA examinations than these lay assertions.  See Black, supra; Guerrieri, supra.

Lastly, in December 2012 the Veteran specifically notified VA that he was not seeking a total rating based on individual unemployability (TDIU).  Therefore, the Board finds that the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  is not applicable to the current appeal.  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.

Service connection for a right shoulder disability, a  right wrist disability, a right hand disability, a fractured nose, TBI with headaches, a neck disorder, a left shoulder disability, a left elbow disability, and a chronic disability manifested by left upper extremity numbness  as residuals of a fall caused by the service-connected left knee disorder is denied.

A rating in excess of 10 percent for the left knee disorder is denied.


REMAND

As to the newly reopened claim of service connection for a right knee disorder, the Board finds that a remand is required because the existing record does not contain a credible medical opinion as to its relationship, if any, to his military service or to his already service-connected left knee disorder because the December 2007 and May 2009 nexus opinions discussed above are not supported by adequate rational and the April 2008 and August 2009 VA examiners did not make clear why it would be a product of speculation to offer conclusions on the question of service connection.  

The record also shows that the Veteran receives ongoing VA and private treatment.  While the appeal is in remand status any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  With any necessary assistance from the Veteran, attempt to obtain and electronically associate with the claims file all of his post-December 2014 treatment records from the Portland VA Medical Center as well as his records from all non-VA providers.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether his right knee disorder was incurred in service, or was caused or aggravated by his service-connected left knee disorder.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:  

	i.)  Is it at least as likely as not that the Veteran's right knee disorder was a result of injury in service?

	ii.)  Is it at least as likely as not that arthritis of the right knee manifested itself to a compensable degree in the first year following his December 1973 separation from active duty?

	iii.)  Is it at least as likely as not that the Veteran's right knee disorder was caused by his service-connected left knee disorder? 

	iv.)  Is it at least as likely as not that the Veteran's right knee disorder was aggravated (permanently worsened) by his service-connected left knee disorder?

In providing the above opinions the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.   

In providing the above opinions the examiner also should discuss the medical opinions provided by the Veteran's VA doctor in December 2007 and May 2009.

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion must also be explained.  

3.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


